Exhibit 10(w)
Wells Fargo & Company Chairman / CEO Post-Retirement Policy
For a period of two years following the date of retirement of a management
Chairman of the Board of Wells Fargo & Company or CEO of Wells Fargo & Company
who was elected on or after January 1, 2005, the Company, if approved by the
Human Resources Committee, may provide the retired Chairman or CEO with an
office, an administrative assistant and part-time driver at the Company’s
expense. The benefits provided under this Post-Retirement Policy are conditioned
upon the retired Chairman or CEO continuing to be available for consultation
with management and to represent the Company with customers, the community and
team members during the two year period. The monthly fair market value of the
use of the office, the services provided by the administrative assistant and the
services provided by the driver will be taxable to the retired Chairman or CEO
each calendar year according to the Internal Revenue Code and IRS rules as
calculated by the Company. In the event the retired Chairman or CEO dies during
the time that the Chairman or CEO is covered under this Post-Retirement Policy,
all benefits provided under the Post-Retirement Policy will cease.

 